Exhibit 10.3

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into this 1st day of
January, 2013 (the “Effective Date”), between Thomas Davis, M.D. (the
“Executive”) and CELLDEX THERAPEUTICS, INC., a Delaware corporation (the
“Company”) (collectively, the Executive and the Company shall be referred to as
the “Parties”).  In consideration of the mutual promises and agreements
contained herein, the Parties agree as follows:

 

1.             PURPOSE.  The Company desires to avail itself of the services of
the Executive as Senior Vice President and Chief Medical Officer, and the
Executive desires to provide such services in accordance with the terms of this
Agreement.  The Parties agree that the duties and obligations expected of the
Executive and of the Company are as set forth in this Agreement.

 

2.             EFFECTIVE DATE AND TERM.  This Agreement shall be effective, and
its term (the “Term”) shall commence as of the Effective Date.  The Term shall
continue through and until December 31, 2015 (the “Initial Term”), unless
terminated sooner as provided by this Agreement or extended by the Parties.  The
Term shall be automatically renewed for successive periods of one year each
(each, a “Renewal Term”), unless either Party gives to the other written notice
of intent not to renew at least ninety (90) days prior to the expiration of the
Initial Term or any Renewal Term (a “Notice of Non-Renewal”).

 

3.             COMPENSATION.

 

A.            Salary.  During the Term, the Company shall pay or cause to be
paid to the Executive, in installments pursuant to the Company’s payroll
practices as in effect from time to time, a base salary at a rate of $383,649.06
per annum or such greater amount as may from time to time be determined by the
Board of Directors or the Compensation Committee thereof (the “Board”) of the
Company (the “Base Salary”).  The Base Salary shall be reviewed annually in
accordance with the Company’s compensation and review policies and, in the sole
discretion of the Board, may be increased.

 

B.            Annual Bonus.  With respect to each fiscal year of the Company
that ends during the Term, the Executive shall be eligible to receive an annual
bonus having a target of 35% of his then Base Salary (the “Annual Bonus”) based
upon the Executive’s overall performance of the Services on behalf of the
Company during such fiscal year, and/or based upon the Company’s attainment of
pre-established goals relating to such fiscal year (which if applicable, will be
determined by the Chief Executive Officer (“CEO”) of the Company and the Board
and communicated to the Executive within 30 days following the beginning of the
applicable fiscal year).  The attainment of any applicable performance goals and
the amount to be paid in respect of the Annual Bonus shall be determined by the
CEO or the Board in good faith and in accordance with such written goals and
policies as may be established from time to time by the Board and the CEO.  The
Annual Bonus shall be deemed to have been earned and

 

--------------------------------------------------------------------------------


 

accrued only upon the formal approval of the Board of the amount of the Annual
Bonus following such determination.  The Annual Bonus, if any, shall be payable
as a lump-sum payment within sixty (60) days immediately following the last day
of the applicable fiscal year.  The Board may delegate all or any of its
obligations under this Agreement to the Compensation Committee of the Board.

 

C.            Expenses.  The Company shall reimburse the Executive for any
travel, hotel, entertainment and other expenses reasonably incurred by the
Executive in furtherance of the Executive’s duties under this Agreement subject
to and in accordance with the Company’s applicable travel and expense
reimbursement policies.

 

D.            Employee Benefits.  The Executive shall be entitled to participate
in any and all employee benefit plans in effect from time to time that are
provided generally to employees of the Company, and in any executive perquisite
programs in effect from time to time that provide benefits to other executives
of the Company of comparable stature and with comparable duties and
responsibilities.  During the Term, the Company shall acquire and pay for, or
reimburse the Executive for, hospitalization, dental, major medical, or other
health insurance for the benefit of the Executive and his dependents at least
equal to that generally provided other executive employees under the Company’s
group health insurance plan(s).  The Executive shall, during the Term, be
entitled to paid time off in accordance with applicable Company policies in
effect from time to time, in addition to public holidays observed by the
Company.  The Executive shall be entitled to twenty (20) business days of
vacation each year (increasing to twenty five (25) business days after ten
(10) years of service as an employee of the Company (including employment with
any subsidiary of the Company)).  The Executive shall be entitled to carry any
unused vacation days over to the next calendar year. However, in no event will
Executive’s accrued but unused vacation exceed 40 days.

 

E.            Directors’ and Officers’ Liability Insurance.  The Company shall
indemnify the Executive to the fullest extent permitted under its by-laws. 
During the Term, the Company shall acquire and pay for directors’ and officers’
liability insurance coverage for its senior executive officers, and the
Executive shall be named as a covered officer under such policy during the Term.

 

4.             DUTIES OF THE EXECUTIVE.

 

A.            Duties.  During the Term, the Executive shall hold the title of
Senior Vice President and Chief Medical Officer, shall report directly to the
CEO and shall perform such duties as the Company may reasonably require and
shall use his best efforts to carry into effect the directions of the CEO.

 

B.            Representation.  During the Term, the Executive shall well and
faithfully serve the Company and use the Executive’s best efforts to promote the
interests of the Company.  The Executive shall at all times give the Company the
full benefit of his knowledge, expertise, technical skill and ingenuity in the
performance of his duties and exercise of his powers and authority in the
capacity or capacities described in Section 4(A) hereof, as the case may be.

 

2

--------------------------------------------------------------------------------


 

C.            Time Devoted by Executive.  The Executive agrees to devote
substantially all of the Executive’s time and attention during business hours
and such additional time and attention as may reasonably be required to perform
his duties hereunder.

 

5.             RESTRICTIONS ON THE EXECUTIVE.

 

A.            Non-Disclosure of Confidential Information.  All information
learned or developed by the Executive during the course of the Executive’s
employment by the Company or any subsidiary thereof will be deemed “Confidential
Information” under the terms of this Agreement.  Examples of Confidential
Information include, but are not limited to, business, scientific and technical
information owned or controlled by the Company, including the Company’s business
plans and strategies; business operations and systems; information concerning
employees, customers, partners and/or licensees; patent applications; trade
secrets; inventions; ideas; procedures; formulations; processes; formulae; data
and all other information of any nature whatsoever which relate to the Company’s
business, science, technology and/or products.  In addition, Confidential
Information shall include, but not be limited to, all information which the
Company may receive from third parties.  The Executive will not disclose to any
person at any time or use in any way, except as directed by the Company, either
during or after the employment of the Executive by the Company, any Confidential
Information.  The foregoing restrictions shall not apply to information which is
or becomes part of the public domain though no act or failure to act by the
Executive.  In addition to the foregoing, in the process of the Executive’s
employment with the Company, or thereafter, under no condition is the Executive
to use or disclose to the Company, or incorporate or use in any of his work for
the Company, any confidential information imparted to the Executive or with
which he may have come into contact while in the employ of his former
employer(s).

 

B.            Inventions.  The term “Invention” means any invention, discovery,
improvement, apparatus, implement, process, compound, composition or formula,
whether or not patentable, conceived or reduced to practice, in whole or in
part, by the Executive (alone, or jointly with others) during any term of his
employment by the Company and twelve (12) months thereafter which directly or
indirectly relates to the business, science, technology or products of the
Company and /or any Confidential Information.  The Executive will keep, on
behalf of the Company, complete, accurate, and authentic accounts, notes, data,
and records (“Records”) of each and every Invention, which Records will, at all
times, be the property of the Company.  The Executive will comply with the
directions of the Company with respect to the manner and form of keeping or
surrendering Records and will surrender to the Company all Records at the end of
the Executive’s term of employment by the Company.

 

Each Invention will be the sole and exclusive property of the Company. The
Executive will, at the request of the Company, make application in due form for
United States letters patent and foreign letters patent (each, a “Patent”) on
any Invention and execute any necessary documents in connection with the
Patents.  The Executive will assign and transfer to the Company all right,
title, and interest of the Executive in any Patents or Patent applications.  The
Executive agrees to cooperate with any actions necessary to continue, renew or
retain the Patents.  The Company will bear the entire expense of applying for
and obtaining the Patents.

 

3

--------------------------------------------------------------------------------


 

For one year after the termination of the term of the Executive’s employment by
the Company, the Executive will not file any applications for Patents on any
Invention other than those filed at the request of and on behalf of the Company.

 

The Executive, as a condition of his employment, hereby represents that, to the
best of his knowledge, there is not as of the date of this Agreement any
agreement or obligation outstanding with or to any of his former employers or
other party, which would restrict, limit or in any way prohibit all or any
portion of his work or employment, nor is there in his possession any
confidential information used by any of his former employers or any other party
(except as may have been revealed in generally available publications or
otherwise made publicly available).

 

C.            Non-Competition; Non-Solicitation.

 

(1)  Non-Competition.  During the Term, without the consent of the Board, and
thereafter as specifically provided in Subsection 6.A.(2), 6.B.(4) or 6.C.(2),
the Executive may not directly or indirectly engage in, or have any interest in,
any business (whether as employee, officer, director, agent, security holder,
creditor, consultant, or otherwise) that competes with the vaccine and/or
antibody business of the Company or any subsidiary thereof (as such business may
exist during the Term).

 

(2)  Non-Solicitation of Employees.  During the Term, and thereafter as
specifically provided in Subsection 6.A.(2), 6.B.(4) or 6.C.(2), the Executive
shall not, directly or indirectly induce or solicit any employee or independent
contractor of the Company or any subsidiary thereof to terminate his or her
employment with the Company for the purpose of joining another company in which
the Executive has an interest (whether as an employee, officer, director, agent,
security holder, creditor, consultant, or otherwise).

 

D.            Breach.  The Executive acknowledges that there may be
circumstances in which his breach of any covenant set forth in this Section 5
could cause substantial harm to the Company which may not be compensable by
monetary damages alone, and which could potentially entitle the Company to
injunctive relief.  However, by acknowledging this possibility, the Executive is
not agreeing to waive his right to require the Company to meet its evidentiary
burdens as required by law in any cause of action brought by the Company seeking
such injunctive relief.  The restrictions contained in Subsection 5.C. above
shall not prohibit Executive from owning (beneficially or of record) less than
5% of any class of equity or debt security issued by a publicly-held company,
regardless of whether that publicly-held company is otherwise a competitor of
the Company.

 

6.             TERMINATION.

 

A.            Termination for Cause by the Company.

 

(1)  This Agreement and the Term may be terminated “for cause” by the Company
pursuant to the provisions of this Subsection 6.A.  If the Board determines that
“cause” exists for termination of the Executive’s employment, written notice
thereof must be given to the Executive describing the state of affairs or facts
deemed by the Board to constitute such cause.

 

4

--------------------------------------------------------------------------------


 

Unless the Board determines that the conduct constituting cause is not curable,
the Executive shall have thirty (30) days after receipt of such notice to cure
the reason constituting cause and if the Executive does so to the reasonable
satisfaction of the Board, the Term shall not be terminated for the cause
specified in the notice.  During such thirty (30) day period, the Term shall
continue and the Executive shall continue to receive his full Base Salary,
expenses and benefits pursuant to this Agreement.  If such cause is not cured to
the Board’s reasonable satisfaction within such thirty (30) day period, the
Executive may then be immediately terminated by a majority vote of the Board. 
For purposes of this Agreement, the words “for cause” or “cause” means
(i) dishonest statements or acts of the Executive with respect to the Company or
any subsidiary or other affiliate of the Company; (ii) the commission by or
indictment of the Executive for (A) a felony or (B) any misdemeanor involving
moral turpitude, deceit, dishonesty or fraud (indictment, for these purposes,
meaning an indictment, probable cause hearing or any other procedure pursuant to
which an initial determination of probable or reasonable cause with respect to
such offense is made); or (iii) gross negligence, willful misconduct or
insubordination of the Executive with respect to the Company or any subsidiary
or other affiliate of the Company.

 

(2)  In the event the Term is terminated by the Company for cause, the
provisions of Subsections 5.C.(1) and 5.C.(2) shall continue to apply for one
year after the conclusion of the Term.

 

(3)  In the event the Term is terminated by the Company for cause, the
Executive’s entire right to salary and benefits hereunder (with the exception of
Base Salary and Annual Bonus (if any) earned and accrued prior to termination)
shall cease upon such termination.

 

B.            Termination Without Cause by the Company or for Good Reason by the
Executive.

 

(1)  The Company shall have the right to terminate the Term, at any time,
without cause upon ninety (90) days’ written notice to the Executive.

 

(2)  The Executive shall have the right to terminate the Term for good reason on
thirty (30) days written notice to the Company.  For purposes of this Agreement,
the words “for good reason” or “good reason” shall be limited to the following
actions by the Company without the Executive’s consent:  (a) the assignment to
the Executive of any duties or responsibilities that results in a material
diminution in the Executive’s position or function; provided, however, that a
change in the Executive’s title or reporting relationships shall not provide the
basis for a termination with good reason unless he no longer reports directly to
the Chief Executive Officer or the Board; (b) a relocation of the Executive’s
business office to a location more than fifty (50) miles from the location
(which may be your home) at which the Executive is working as of the Effective
Date, except for required travel by the Executive on the Company’s business to
an extent substantially consistent with the Executive’s business travel
obligations as of the Effective Date; or (c) a material breach by the Company of
any provision of this Agreement or any other material agreement between the
Executive and the Company concerning the terms and conditions of the Executive’s
employment.  Such a termination by the Executive for good reason shall not be
considered a resignation pursuant to Subsection 6.C.(1).

 

5

--------------------------------------------------------------------------------


 

(3)  In the event the Term is terminated pursuant to Subsection 6.B.(1) or
6.B.(2), or in the event that the Term is terminated at the end of the Initial
Term in connection with the Company providing the Executive with a Notice of
Non-Renewal effective in connection with the expiration of the Initial Term, the
Company shall pay the Executive as a severance benefit a lump sum cash severance
payment in an amount equal to 100% of the Executive’s then existing annual Base
Salary (i.e., twelve (12) months of Base Salary) (the “Severance Payment”) plus
Base Salary and Annual Bonus (if any) earned and accrued prior to termination. 
In addition, if and to the extent the Executive timely elects to continue his
health insurance employee benefits pursuant to COBRA, then the Company will pay
the Executive for a period of 18 months, commencing with the payroll date on or
following the 63rd day after the last day of his employment with the Company,
subject to the effectiveness of the Release (as defined below) a monthly amount,
payable in accordance with the Company’s regular payroll practices, equal to the
applicable COBRA costs, subject to applicable tax withholdings (the
“Supplemental Payments”).  The Severance Payment shall be paid within 10 days
following the effectiveness of the Release (as defined below); provided,
however, that if necessary to comply with the restriction in
Section 409A(a)(2)(B) of the Internal Revenue Code of 1986, as amended (the
“Code”) concerning payments to “specified employees,” to the extent applicable,
such payment shall be delayed until the first business day of the seventh month
following the Executive’s termination of employment and “separation from
service” (within the meaning of Section 409A of the Code).  Further, in the
event that the Term is terminated pursuant to Subsection 6.B.(1) or
6.B.(2) only, 25% of the Executive’s outstanding, unvested options, restricted
stock and/or equity awards shall become fully and immediately vested. 
Notwithstanding any provisions of the stock option plan or stock option
agreement pursuant to which any stock options subject to the preceding sentence
were granted, the Executive shall be entitled to exercise such vested equity
awards until one year from the date of termination of employment or the
expiration of the stated period of the vested equity award, whichever period is
the shorter.

 

(4)  In the event the Term is terminated or the Executive’s employment with the
Company terminates in a manner described in this Section 6.B., the provisions of
Subsections 5.C.(1) and 5.C.(2) shall continue to apply for one year after the
conclusion of the Term.

 

(5)  Notwithstanding any provision to the contrary contained herein, the
Executive shall not be eligible or entitled to receive the Severance Payment,
Supplemental Payments or Change in Control Payment (as defined below), as
applicable, unless he executes (and does not revoke during any applicable
revocation period) and delivers to the Company a separation agreement and
release of claims, in such form prepared in good faith by the Company and
provided to the Executive to review no later than 10 days following the last day
of his employment with the Company, within 55 days following his last day of
employment with the Company (the “Release”).  Notwithstanding anything to the
contrary contained herein, in the event such 55-day period covers more than one
calendar year, the Severance Payment shall be paid in the second calendar year
(on the first regular pay date of such calendar year following the date that the
Release becomes effective and is no longer subject to revocation, unless a later
date is required by Section 6.B.(3) above), regardless of whether the Executive
executes and delivers the Release in the first or the second calendar year
encompassed in such 55-day period.

 

6

--------------------------------------------------------------------------------


 

C.            Resignation by the Executive.

 

(1)  The Executive shall have the right to terminate the Term, by way of
resignation, upon ninety (90) days’ written notice to the Company.  A
termination by the Executive for good reason pursuant to Subsection
6.B.(2) shall not be considered a resignation pursuant to this Subsection
6.C.(1).

 

(2)  In the event the Term is terminated pursuant to Subsection 6.C.(1), the
provisions of Subsections 5.C.(1) and 5.C.(2) shall continue to apply for one
year after the conclusion of the Term.

 

(3)  In the event the Term is terminated pursuant to Subsection 6.C.(1), the
Executive’s entire right to salary and benefits hereunder (with the exception of
Base Salary and Annual Bonus earned and accrued prior to termination) shall
cease upon such termination.

 

D.            Termination Upon Change in Control.

 

(1)  For the purposes of this Agreement, a “Change in Control” shall mean any of
the following events that occurs following the Effective Date:

 

(a)           An acquisition (other than directly from the Company) of any
voting securities of the Company (the “Voting Securities”) other than in a
“Non-Control Acquisition” (as defined below) by any “Person” (as the term
“person” is used for purposes of Section 13(d) or 14(d) of the Securities
Exchange Act of 1934, as amended, (the “1934 Act”)) which results in such Person
first attaining “Beneficial Ownership” (within the meaning of Rule 13d-3
promulgated under the 1934 Act) of fifty-one percent (51%) or more of the
combined voting power of the Company’s then outstanding Voting Securities.  For
purposes of the foregoing, a “Non-Control Acquisition” shall mean an acquisition
by (i) an employee benefit plan (or a trust forming a part thereof) maintained
by (x) the Company or (y) any corporation or other Person of which a majority of
its voting power or its equity securities or equity interest is owned directly
or indirectly by the Company (a “Subsidiary”), or (ii) the Company or any
Subsidiary.

 

(b)           The individuals who, as of the date of this Agreement, were
members of the Board (the “Incumbent Board”) cease for any reason to constitute
at least 66 2/3% of the Board; provided, however, that if the election, or a
nomination for election by the Company’s shareholders, of any new director was
approved by a vote of at least 66 2/3% of the Incumbent Board, such new director
shall be considered as a member of the Incumbent Board; provided further,
however, that no individual shall be considered a member of the Incumbent Board
if such individual initially assumed office as a result of either an actual or
threatened “Election Contest” (as described in Rule 14a-11 promulgated under the
1934 Act) or other actual or threatened solicitation of the proxies or consents
by or on behalf of a Person other than the Board (a “Proxy Contest”) including
by reason of any agreement intended to avoid or settle any Election Contest or
Proxy Contest; or

 

(c)           The consummation of a transaction approved by the Company’s
shareholders and involving:  (1) a merger, consolidation or reorganization in
which the Company is a constituent corporation, unless (i) the shareholders of
the Company,

 

7

--------------------------------------------------------------------------------


 

immediately before such merger, consolidation or reorganization, own, directly
or indirectly immediately following such merger, consolidation or
reorganization, at least a majority of the combined voting power of the
outstanding voting securities of the corporation resulting from such merger,
consolidation or reorganization (the “Surviving Corporation”) in substantially
the same proportion as their ownership of the voting securities immediately
before such merger, consolidation or reorganization, (ii) the individuals who
were members of the Incumbent Board immediately prior to the execution of the
agreement providing for such merger, consolidation or reorganization constitute
at least a majority of the members of the board of directors of the Surviving
Corporation, and (iii) no Person other than (w) the Company, (x) any Subsidiary,
(y) any employee benefit plan (or any trust forming a part thereof) maintained
by the Company, the Surviving Corporation or any Subsidiary, or (z) any Person
who, immediately prior to such merger, consolidation or reorganization had
Beneficial Ownership of fifty-one percent (51%) or more of the then outstanding
Voting Securities, has Beneficial Ownership of fifty-one percent (51%) or more
of the combined voting power of the Surviving Corporation’s then outstanding
voting securities (a transaction described in clauses (i) and (ii) shall herein
be referred to as a “Non-Control Transaction”); (2) a complete liquidation or
dissolution of the Company; or (3) an agreement for the sale or other
disposition of all or substantially all of the assets of the Company to any
Person (other than a transfer to a Subsidiary).

 

(d)           Notwithstanding the foregoing, a Change in Control shall not be
deemed to occur solely because the level of Beneficial Ownership held by any
Person (the “Subject Person”) exceeds the designated percentage threshold of the
outstanding Voting Securities as a result of a repurchase or other acquisition
of Voting Securities by the Company reducing the number of shares outstanding,
provided that if a Change in Control would occur (but for the operation of this
sentence) as a result of the acquisition of Voting Securities by the Company,
and after such share acquisition, the Subject Person becomes the Beneficial
Owner of any additional Voting Securities which, assuming the repurchase or
other acquisition had not occurred, increases the percentage of the then
outstanding Voting Securities Beneficially Owned by the Subject Person over the
designated percentage threshold, then a Change in Control shall occur.

 

(2)  In the event of a termination of the Term pursuant to an event described in
Section 6.B. above, that occurs within a period of one year immediately
following a Change in Control, then this Section 6.D. shall apply instead of
Section 6.B., and the Company shall provide the Executive the following
benefits:

 

(a)           Amount:  In addition to all compensation for services rendered by
Executive to the Company up to the date of termination, the Company shall pay to
Executive a single lump-sum payment in an amount equal to (i) twenty-four (24)
times Executive’s highest monthly base compensation paid hereunder during the
preceding twenty-four month period, plus (ii) 150% of the highest one-year
Annual Bonus actually received by the Executive during the preceding two full
fiscal years prior to the date of termination (such aggregate amount the “Change
in Control Payment”).  The Change in Control Payment shall be paid within 10
days following the effectiveness of the Release; provided, however, that if
necessary to comply with the restriction in Section 409A(a)(2)(B) of the Code
concerning payments to “specified employees,” to the extent applicable, such
payment shall be delayed until

 

8

--------------------------------------------------------------------------------


 

the first business day of the seventh month following the Executive’s
termination of employment and “separation from service” (within the meaning of
Section 409A of the Code).

 

(b)           Benefits:  In addition to the payment described above, the Company
shall provide the Executive with the Supplemental Payments.

 

(c)           Acceleration of Options:  One hundred (100%) percent of the
Executive’s outstanding, unvested options, restricted stock and/or equity awards
(“Equity Awards”) shall, immediately prior to the consummation of the Change in
Control, become fully and immediately vested to the extent not already so
provided under the terms of such Equity Awards; provided, however, that if the
acquirer in a Change in Control grants Equity Awards having (in the reasonable
opinion of the Board) a value at least equal to the value of Executive’s
then-unvested Company Equity Awards, then 50% of the Executive’s outstanding,
unvested Company Equity Awards shall become fully and immediately vested
immediately prior to the consummation of the Change in Control (and the
remaining 50% shall terminate upon the consummation of the Change in Control). 
Notwithstanding any provisions of the stock option plan or stock option
agreement pursuant to which any stock options subject to the preceding sentence
were granted, the Executive shall be entitled to exercise such Equity Awards
until three years from the date of termination of employment or the expiration
of the stated period of the Equity Award, whichever period is the shorter.

 

(d)           Golden Parachute Payment Provisions:  If any payment or benefit
the Executive would receive pursuant to a Change in Control from the Company or
otherwise (including, without limitation, the acceleration of any Company Equity
Awards) (“Payment”) would (i) constitute a “parachute payment” within the
meaning of Section 280G of the Internal Revenue Code of 1986, as amended (the
“Code”), and (ii) but for this sentence, be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then such Payment shall be reduced
to the Reduced Amount.  The “Reduced Amount” shall be either (x) the largest
portion of the Payment that would result in no portion of the Payment being
subject to the Excise Tax or (y) the largest portion, up to and including the
total, of the Payment, whichever amount, after taking into account all
applicable federal, state and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate), results in
the Executive’s receipt, on an after-tax basis, of the greater amount of the
Payment notwithstanding that all or some portion of the Payment may be subject
to the Excise Tax. If a reduction in payments or benefits constituting
“parachute payments” is necessary so that the Payment equals the Reduced Amount,
reduction shall occur in the following order: reduction of cash payments;
cancellation of accelerated vesting of stock options or equity awards; reduction
of employee benefits.  In the event that acceleration of vesting of stock option
or equity award compensation is to be reduced, such acceleration of vesting
shall be cancelled in the reverse order of the date of grant of the Executive’s
stock options or equity awards.

 

The accounting firm engaged by the Company for general audit purposes as of the
day prior to the effective date of the Change in Control shall perform the
foregoing calculations and shall make all determinations relating to the
reduction of parachute payments described in the foregoing paragraph.  If the
accounting firm so engaged by the Company is also serving as accountant or
auditor for the individual, entity or group effecting the Change in Control, the
Company shall appoint a nationally recognized accounting firm to make

 

9

--------------------------------------------------------------------------------


 

the determinations required hereunder.  The Company shall bear all expenses with
respect to the determinations by such accounting firm required to be made
hereunder.

 

The accounting firm engaged to make the determinations hereunder shall provide
its calculations, together with detailed supporting documentation, to the
Company and the Executive within fifteen (15) calendar days after the date on
which the Executive’s right to a Payment is triggered (if requested at that time
by the Company or the Executive) or such other time as requested by the Company
or the Executive.  If the accounting firm determines that no Excise Tax is
payable with respect to a Payment, either before or after the application of the
Reduced Amount, it shall furnish the Company and the Executive with an opinion
reasonably acceptable to the Executive that no Excise Tax will be imposed with
respect to such Payment.  Any good faith determinations of the accounting firm
made hereunder shall be final, binding and conclusive upon the Company and the
Executive.

 

E.            Termination for Disability.

 

(1)  Should the Executive be absent from work as a result of personal injury,
sickness or other disability for any continuous period of time exceeding one
hundred eighty (180) days, the Term may be terminated by the Company, upon
written notice given to the Executive, because of the Executive’s disability.

 

(2)  In the event the Term is terminated pursuant to Subsection 6.E.(1), the
Company shall have no further obligation to the Executive except to pay to the
Executive any Base Salary or Annual Bonus earned and accrued but remaining
unpaid prior to termination of the Term (and to provide the Executive with the
benefits under any disability insurance or disability benefits plan
then-maintained by the Company for the Executive’s benefit, in accordance with
the terms and conditions of such plan).  In addition, notwithstanding any
provisions of the stock option plan or stock option agreement pursuant to which
any stock options were granted, the Executive shall be entitled to exercise any
of Executive’s stock options vested as of the final day of the Term until
eighteen months from the final day of the Term or the expiration of the stated
period of the option, whichever period is the shorter.

 

F.            Termination Upon Death.  The Term shall terminate upon the death
of the Executive and the Company shall have no further obligation to the
Executive or his estate except to pay the Executive’s estate any Base Salary or
Annual Bonus earned and accrued but remaining unpaid prior to his death.  In
addition, notwithstanding any provisions of the stock option plan or stock
option agreement pursuant to which any stock options were granted, the
Executive’s estate shall be entitled to exercise any of Executive’s stock
options vested as of the final day of the Term until eighteen months from the
final day of the Term or the expiration of the stated period of the option,
whichever period is the shorter.

 

7.             MISCELLANEOUS.

 

A.            Notice.  Any notice to be given hereunder shall either be
delivered personally and/or sent by first class certified mail and regular
mail.  The address for service on the Company shall be its registered office,
and the address for service on the Executive shall be his last known place of
residence.  A notice shall be deemed to have been served as follows:

 

10

--------------------------------------------------------------------------------


 

(1)  if personally delivered, at the time of delivery; and/or

 

(2)  if posted, at the expiration of 48 hours (10 days if international) after
the envelope containing the same was delivered into the custody of the postal
authorities.

 

B.            Taxes.  Any payments made pursuant to this Agreement shall be
subject to any tax or similar withholding requirements under applicable federal,
state or local employment or income tax laws or similar statutes or other
provisions of law then in effect.  This Agreement is intended to comply with the
requirements of Section 409A (“Section 409A”) of the Code and the regulations
thereunder (including, as applicable, the exemptions and exceptions set forth
therein).  The payments provided for herein are intended to be exempt from
Section 409A and to not constitute “nonqualified deferred compensation” as
defined in Section 409A.  To the extent that any provision in this Agreement is
ambiguous as to its compliance with Section 409A, the provision shall be
interpreted in a manner so that no payment due to the Executive shall be deemed
subject to an “additional tax” within the meaning of Section 409A(a)(1)(B) of
the Code.  For purposes of Section 409A, each payment made under this Agreement
shall be treated as a separate payment. Notwithstanding anything contained
herein to the contrary, to the extent any payment under Section 6 hereof is
determined to constitute “nonqualified deferred compensation” as defined in
Section 409A, the Executive shall not be considered to have terminated
employment with the Company for purposes of Section 6 hereof unless the
Executive has incurred a “termination of employment” from the Company within the
meaning of Treasury Regulation §1.409A-1(h)(1)(ii) promulgated under
Section 409A of the Code. Notwithstanding the foregoing, if necessary to comply
with the restriction in Section 409A(a)(2)(B) of the Code concerning payments to
“specified employees,” any payment made to the Executive pursuant to this
Agreement on account of the Executive’s separation from service that would
otherwise be due hereunder within six months after such separation from service
shall nonetheless be delayed until the first business day of the seventh month
following the Executive’s separation from service.  In no event may the
Executive, directly or indirectly, designate the calendar year of any payment. 
All reimbursements provided under this Agreement shall be made or provided in
accordance with the requirements of Section 409A, including, where applicable,
the requirement that (i) any reimbursement is for expenses incurred during the
Executive’s lifetime (or during a shorter period of time specified in this
Agreement), (ii) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (iii) the reimbursement of an eligible expense will be made
on or before the last day of the calendar year following the year in which the
expense is incurred, and (iv) the right to reimbursement is not subject to
liquidation or exchange for another benefit.  The Executive further acknowledges
that, while this Agreement is intended to comply with Section 409A, any tax
liability incurred by the Executive under Section 409A is solely the
responsibility of the Executive.

 

C.            Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of the Parties hereto and their respective heirs, personal
representatives, successors and assigns, provided that neither Party shall
assign any of its rights or privileges hereunder without the prior written
consent of the other Party except that the Company may assign its rights
hereunder to a successor in ownership of all or substantially all the assets of
the Company.

 

11

--------------------------------------------------------------------------------


 

D.            Severability.  Should any part or provision of this Agreement be
held unenforceable by a court of competent jurisdiction, the validity of the
remaining parts or provisions shall not be affected by such holding, unless such
enforceability substantially impairs the benefit of the remaining portions of
the Agreement.

 

E.            Waiver.  No failure or delay on the part of either Party in the
exercise of any right or privilege hereunder shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or privilege preclude
other or further exercise thereof or of any other right of privilege.

 

F.            Captions.  The captions used in this Agreement are for convenience
only and are not to be used in interpreting the obligations of the Parties under
this Agreement.

 

G.            Choice of Law.  The validity, construction and performance of this
Agreement and all matters directly or indirectly arising hereunder shall be
governed by the laws of the State of Delaware, without regard to choice of laws
provisions, and the Company and the Executive irrevocably consent to the
exclusive jurisdiction and venue of the federal and state courts located within
Delaware, and courts with appellate jurisdiction therefrom, in connection with
any matter based upon or arising out of this Agreement.

 

H.            Entire Agreement.  This Agreement embodies the entire
understanding of the Parties as it relates to the subject matter contained
herein and as such, supersedes any prior agreement or understanding between the
Parties relating to the terms of employment of the Executive (but not any option
grant agreement issued by the Company to the Executive), including without
limitation any agreement between the Executive and any other company acquired by
the Company or with respect to which the Company is a successor in interest.  No
amendment or modification of this Agreement shall be valid or binding upon the
Parties unless in writing executed by the Parties.

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first written above.

 

 

 

CELLDEX THERAPEUTICS, INC.

 

 

 

 

 

By:

/s/ Anthony S. Marucci

 

Title:

Chief Executive Officer

 

 

 

 

 

/s/ Thomas Davis

 

THOMAS DAVIS, M.D.

 

13

--------------------------------------------------------------------------------